UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1828


WELLELA   HIRPASSA,  Individually   and  as  the  Personal
Representative of the Estate of Brook T. Genet and for the
use of R.B., a minor, and B.B., a minor,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY GOVERNMENT; DELVON MONTUE, Cpl; TROY
WALLACE, Cpl; LOUIS WILLIAMS, Cpl; THOMAS HAMMILL, Cpl;
ASMOREM BERHE; ADRIEN LYLE ROBINSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:09-cv-02631-RWT)


Submitted:   December 14, 2010            Decided:   December 30, 2010


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wellela Hirpassa, Appellant Pro Se. Tonia Yvetta Belton-Gofreed,
Associate  County   Attorney,  Upper  Marlboro,  Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wellela    Hirpassa    appeals        the   district     court’s    order

granting     summary    judgment      in       favor    of   the    Defendants     on

Hirpassa’s complaint.       We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.      Hirpassa       v.    Prince     George’s    County

Gov’t, No. 8:09-cv-02631-RWT (D. Md. July 9, 2010).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials         before     the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2